DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3, 17, 19, 23-25, 53, 67, 70, 72-75, 77, and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Henderson (US 20040033349, already made of record, hereinafter US’349), and further in view of Aguirre et al. (US 20060009586, already made of record) as evidenced by Su et al. (US 20050142372, already made of record) and Brenwood Plastics (“LLDPE linear low density polyethylene varieties”, 2012-07-26).
Regarding claim 1, US’349 discloses a machine direction oriented polymeric film that may be used in label facestock and labels, which may be a printable multilayer (US’349 Paras 10-12), such as a base/core layer with two skin layers corresponding to the presently claimed print and adhesive skin layer which may be identical (US’349 Paras 67, 68, 70, 71, 72, 101, 104, 106, Figs. 3, 5). US’349 discloses the core layer is a blend of at least two polymers including at least one polypropylene such as a polypropylene copolymer and contains preferably about 10 to about 45 % elastomer which may be based on copolymers containing propylene (US’349 Paras 25, 41, 43). US’349 discloses useful olefin elastomers in the invention include copolymers of propylene and an alpha-olefin such as ethylene (US’349 Paras 35, 43) or ethylene and at least one C3 alpha-olefin (US’349 Para 44), i.e. ethylene-propylene copolymer. US’349 discloses the film is machine direction oriented in contrast to biaxially oriented films, i.e. is monoaxially oriented only (US’349 Para 97).
US’349 teaches skin layer made of propylene copolymer such as propylene alpha-olefin, wherein the olefin includes ethylene and antiblocking agent (paragraphs [0025], [0035] and [0054]). US’349 further discloses olefin elastomers of ethylene-hexene (paragraph [00430]), i.e. LLDPE, as evidenced by Brentwood Plastics.
While US’349 disclose the polypropylene is a random copolymer, US’349 does not disclose the olefin elastomer may be present as an impact copolymer polypropylene (US’349 Para 35).
Aguirre discloses blends of ICP and RCP (Aguirre Paras 6, 31) for use in multilayer films and blown-film processes such as core layers (Aguirre Paras 8, 9, 41) wherein the ICP which contains ethylene-propylene rubber may have an elastomer content of about 10 to 25 wt %, such as for example ATOFINA 4180 (Aguirre Para 27), which as evidenced by Su has an ethylene/propylene rubber (elastomer content) of about 10 to 20 % (Su Paras 26, 38, 39).
Further, Aguirre discloses that for the core layer the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43) and thus the ICP may also be present at 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the RCP and ICP blend of Aguirre in the core of the facestock/labels of US’349, including amount as presently claimed, in order to meet the preferred elastomer amount as taught by US’349 (Aguirre Para 27) (US’349 Paras 25, 41, 43) and reduce processing energy while achieving good mechanical properties as taught by Aguirre (Aguirre Para 3, 26, 41, 53).
Given that the resulting label facestock of US’349 in view of Aguirre would be substantially identically, if not identical, to that presently claimed, including the core layer containing less than 50% ICP, the label facestock of US’349 in view of Aguirre would necessarily result in the haze value as presently claimed, absent evidence to the contrary.
Regarding claims 17, 53, US’349 discloses an additional adhesive layer that may be a pressure sensitive adhesive (US’349 Paras 63, 72) which underlies the adhesive skin layer.
Regarding claims 3, 19, US’349 in view of Aguirre discloses a label as described above including impact copolymer polypropylene.
US’349 in view of Aguirre does not explicitly disclose that the ICP is high, medium, or low impact as determined by ASTM D-256.
However, given that US’349 in view of Aguirre discloses ICP as claimed, it will inherently have properties including classification as high, medium, or low impact as determined by ASTM D-256. Alternatively, it would have been obvious to a person having ordinary skill in the art at the time of the invention to choose an ICP including ASTM D-256 values that are low, medium, or high in order to achieve desired properties including modulus and impact energy (Aguirre Para 27).
Regarding claims 23 and 24, US’349 in view of Aguirre discloses using the same polymers in the core and skin (US’349 Paras 67, 68, 71, 72), i.e. a blend of ICP and a polypropylene (Aguirre Paras 31, 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the RCP and ICP blend of Aguirre in the print skin of the facestock/labels of US’349, in order to reduce processing energy while achieving good mechanical properties as taught by Aguirre (Aguirre Para 3, 26, 41, 53).
Regarding claims 67, US’349 in view of Aguirre discloses machine direction orientation (US’349 Paras 10-11).
Regarding claim 70, US’349 discloses a machine direction oriented polymeric film that may be used in labels, which may be a single layer film (US’349 Paras 10-11) of a blend of at least two polymers including at least one polypropylene such as a polypropylene copolymer and containing preferably about 10 to about 45% elastomer which may be based on copolymers containing propylene (US’349 Paras 25, 41, 43). US’349 discloses useful olefin elastomers in the invention include copolymers of propylene and an alpha-olefin such as ethylene (US’349 Paras 35, 43) or ethylene and at least one C3 alpha-olefin (US’349 Para 44), i.e. ethylene-propylene copolymer. US’349 discloses the film is machine direction oriented in contrast to biaxially oriented films, i.e. is monoaxially oriented (US’349 Para 97). 
While US’349 disclose the polypropylene is a random copolymer, US’349 does not disclose the olefin elastomer may be present as an impact copolymer polypropylene (US’349 Para 35).
Aguirre discloses blends of ICP and RCP (Aguirre Paras 6, 31) for use in multilayer films and blown-film processes such as core layers (Aguirre Paras 8, 9, 41) wherein the ICP which contains ethylene-propylene rubber may have an elastomer content of about 10 to 25 wt %, such as for example ATOFINA 4180 (Aguirre Para 27), which as evidenced by Su has an ethylene/propylene rubber (elastomer content) of about 10 to 0 % (Su Paras 26, 38, 39) Aguirre discloses blends with or without additives such as nucleating agents, antioxidants, and/or processing agents (Aguirre Paras 40, 43).
Further, Aguirre discloses that for the core layer the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43) and thus the ICP may also be present at 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the RCP and ICP blend of Aguirre in the facestock/labels of US’349, including amount as presently claimed, in order to meet the preferred elastomer amount as taught by US’349 (Aguirre Para 27) (US’349 Paras 25, 41, 43) and reduce processing energy while achieving good mechanical properties as taught by Aguirre (Aguirre Para 3, 26, 41, 53).
Given that the resulting label facestock of US’349 in view of Aguirre would be substantially identically, if not identical, to that presently claimed, including the core layer containing less than 50% ICP, the label facestock of US’349 in view of Aguirre would necessarily result in the haze value as presently claimed, absent evidence to the contrary.
Regarding claims 72-74, US’349 teaches skin layer made of propylene copolymer such as propylene alpha-olefin, wherein the olefin includes ethylene and antiblocking agent (paragraphs [0025], [0035] and [0054]).
Regarding claim 75, US’349 teaches skin layer made of propylene copolymer such as propylene alpha-olefin, wherein the olefin includes ethylene and antiblocking agent (paragraphs [0025], [0035] and [0054]). US’349 further discloses olefin elastomers of ethylene-hexene (paragraph [00430]), i.e. LLDPE, as evidenced by Brentwood Plastics.
Regarding claim 77, US’349 in view of Aguirre disclose that for the core layer the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43) and thus the ICP may also be present at 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 79, given that the resulting label facestock of US’349 in view of Aguirre would be substantially identically, if not identical, to that presently claimed, including the core layer containing less than 50% ICP, the label facestock of US’349 in view of Aguirre would necessarily result in the haze value as presently claimed, absent evidence to the contrary.

Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Aguirre et al. (US 20060009586, already made of record) as evidenced by Su et al. (US 20050142372, already made of record) and further in view of Adams et al. (US 5709937).
Regarding claim 70, Aguirre discloses blends of ICP and RCP (Aguirre Paras 6, 31) may form a film or sheet (Aguirre Paras 4, 8, 9, 41) wherein the ICP which contains ethylene-propylene rubber may have an elastomer content of about 10 to 25 wt %, such as for example ATOFINA 4180 (Aguirre Para 27), which as evidenced by Su has an ethylene/propylene rubber (elastomer content) of about 10 to 0 % (Su Paras 26, 38, 39). Aguirre discloses blends with or without additives such as nucleating agents, antioxidants, and/or processing agents (Aguirre Paras 40, 43).
Aguirre does not require components or layers of the facestock other than the specified polymer, such as ICP and RCP in the core layer, so that when the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43), the ICP thus may also be present at up to 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Aguirre discloses the method for making the film is not particularly limited, but may include extrusion, particularly blown film extrusion, (Aguirre Paras 26, 39, 82) and may be used to replace “unimodal” polyethylene films (Aguirre Paras 3, 59).
Aguirre does not disclose the film may be uniaxially oriented.
Adams discloses machine-direction oriented (uniaxially) monolayer or multilayer films of polypropylene particularly well suited to form label facestock (Adams Cols 2-3 Lines 62-7, Col 9 Lines 7-24, Col 10 Lines 59-61). Adams discloses the machine-direction oriented film may be formed by extrusion including blown film extrusion (Adams Col 6 Lines 50-62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the machine-direction orientation of Adams on the film of Aguirre, in order to gain the benefit of sufficient flexibility and conformability while also having sufficient die cut property as taught by Adams (Adams Cols 1-2 Lines 53-12, Col 9 Lines 10-24).
Given that the resulting label facestock of US’349 in view of Aguirre and Adams would be substantially identically, if not identical, to that presently claimed, including the core layer containing less than 50% ICP, the label facestock of US’349 in view of Aguirre and Adams would necessarily result in the haze value as presently claimed, absent evidence to the contrary.
Response to Arguments
Applicant's arguments filed 09/15/22 have been fully considered but they are not persuasive. 
Applicant amended claim 70 and new claim 79 to recite “wherein the label facestock exhibits a haze of less than 25%”.
Applicant argues that any modification of US '349 that removes the low haze of the film destroys the function of the machine- direction oriented polymeric film taught by US '349. The Examiner-proposed use of the RCP and ICP blend of Aquirre that exhibit a haze of 72% and 76% in the core of the films of US '349 would be a move in the wrong direction because US '349 desires films having a haze of 10% or less.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Aguirre teaches an amount of non-ICP may be present at 5 to 95 wt% and thus the ICP may also be present at 5 to 95 wt% which overlaps the amount of non-ICP polyolefin disclosed by US ‘349 and overlaps the amount of ICP as presently claimed. It would have been obvious to one of ordinary skill in the art to choose any amount of ICP as taught by Aguirre including amounts that overlap the claimed range of less than 50 wt% which would result in a label facestock identical to that presently claimed. Therefore, given that the label facestock is identical to that presently claimed, the label facestock of US’349 in view of Aguirre would necessarily result in the haze value as presently claimed, absent evidence to the contrary. Thus, such a modification would not render the label facestock of US’349 unsatisfactory for its intended purpose.
Applicant argues that a review of Table 7 of Aguirre reveals that the blends of ICP and RCP exhibited a haze of 76% and 72% which Aguirre characterized as marginal improvements. Notably, even though Aguirre teaches their films contain about 5% to about 95 wt % of the second polyolefin, there is no explicit or implicit disclosure, teaching, or even suggestion of ICP and RCP blends as described in claims 1, 17, and 70 that exhibit a haze of less than 25%.
However, Table 7 shows specific amounts of ICP, namely films only using 100% ICP or 85% ICP, while the broader disclosure of Aguirre discloses 5 to 95 wt% ICP. It is not unexpected or surprising that Table 7 is showing haze values outside of the scope of the present claims given the amount of ICP is outside the scope of the present claims. It is not the Examiner’s position that every amount of ICP/RCP would result in the claimed haze, but rather, it would have been obvious to one of ordinary skill in the art to select amounts of ICP/RCP including those presently claimed and therefore given that US ‘349 in view of Aguirre discloses facestock identical to that presently claimed, it would intrinsically necessarily result in the claimed haze. 
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that due to the lack of language describing the advantages of blending ICP and RCP across the entire broad range of about 5% to about 95% of either component and the fact that such language is only present on the record in Applicant's specification (e.g., Figures 2 and 10), it logically follows that the change in haze as a function of the ICP/RCP ratios have been improperly gleaned from Applicant's own specification which is an exercise of impermissible hindsight.
However, the fact remains that Aguirre discloses an amount of ICP that overlaps the range as presently claimed. As set forth in the rejection above, given that the resulting label facestock of US’349 in view of Aguirre would be substantially identically, if not identical, to that presently claimed, including the core layer containing less than 50% ICP, the label facestock of US’349 in view of Aguirre would necessarily result in the haze value as presently claimed, absent evidence to the contrary.
The Office realizes that the claimed haze value is not positively stated by the reference. However, the reference teaches all of the claimed components, claimed amounts, and substantially similar process of making the claimed label facestock.  Therefore, the claimed haze value would be inherently be capable of being achieved by the label facestock disclosed by the reference (See MPEP § 2112.01). If it is the Applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed haze value with only the claimed components and claimed amounts. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787